BASKIN, Judge
(dissenting).
As I indicated in my dissents in Finney v. State, 420 So.2d 639 (Fla. 3d DCA 1982) and Furr v. State, 420 So.2d 341 (Fla. 3d DCA 1982), I am unwilling to adopt the majority view because it disregards the supreme court decision in Brown v. State, 376 So.2d 382 (Fla.1979), which holds that an issue must be dispositive before an appellate court may accept review. If reversal of any of the issues reserved would permit the state to proceed to trial, the questions presented cannot be disposi-tive, and the defendant was misled into entering his plea with the understanding that we would accept review. I would therefore remand the cause to permit defendant Martinez to withdraw his plea on the ground that the absence of a dispositive issue precludes our review.